Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 10-21 and 23-30 are pending in this application.

Response to Amendment
2.	Applicant’s amendment filed 01/26/2022 in response to the previous Office Action (11/26/2021) is acknowledged.  Rejections of claims 10-19 and 30 under 35 U.S.C.  102(a)(1) (item 5) and obviousness type double patenting rejection (item 7) have been obviated.  	
Election/Restrictions
3.	Since the conditions for rejoinder are met, the Restriction Requirement between Groups I and III is withdrawn.  Note that claims 28 and 29 belong to Group III, but claim 29 depend from claim 20 (Group II) and is not rejoined.   

Ex Parte Quayle
4.	This application is in condition for allowance except for the following formal matters: there are non-elected inventions in the case.  Applicants have to delete claims 20, 23-27 and 29 that are drawn non-elected inventions.  
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 4, 2022